Citation Nr: 1643859	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected unspecified depressive disorder with anxious distress.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1991 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, as relevant, denied service connection for hypertension.
 
In May 2015, the Board remanded the matter, as well as the issue of entitlement to an increased rating for the Veteran's service-connected unspecified depressive disorder with anxious distress, for additional development.  At that time, the Board noted that, in his July 2013 substantive appeal (VA Form 9), the Veteran indicated that he wished to perfect an appeal only as to the issue pertaining to an increased rating for his psychiatric disability.  Thereafter, in October 2013, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case as to the increased rating claim as well as the claim for service connection for hypertension.  Subsequently, in November 2013, the Veteran submitted evidence pertaining to his hypertension claim and indicated that such was submitted in support of his appeal.  Therefore, as the AOJ has taken actions to indicate to the Veteran that the issue of entitlement to service connection for hypertension is on appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In August 2015, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In January 2016, while on remand, the RO increased the rating for unspecified depressive disorder with anxious distress to 60 percent from May 17, 2013, to July 6, 2015.  Later that month, the Veteran disagreed with the RO's decision, asserting entitlement to an earlier effective date for a 60 percent rating.  In February 2016, he perfected this issue for appeal.

In March 2016, the Board denied a rating in excess of 20 percent prior to May 17, 2013, in excess of 60 percent from May17, 2013, to July 7, 2015, and in excess of 20 percent thereafter for unspecified depressive disorder with anxious distress.  The Board's decision to deny an increased rating at any time during the pendency of the appeal encompassed the issue of entitlement to an earlier effective date for the assignment of a 60 percent rating.  Therefore, all aspects of the Veteran's appeal with regard to the propriety of the assigned ratings for service-connected psychiatric disability have been finally adjudicated by the Board. 

In March 2016, the Board also remanded the issue of entitlement to service connection for hypertension and it now returns for further appellate review.

The Board also notes that, in January 2003, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) electing the Kentucky Department of Veterans Affairs (KDVA).  However, in January 2014, he submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) electing David Russotto as his representative, thereby revoking the January 2003 election in favor of KDVA.  Thereafter, in June 2014, Mr. Russotto terminated his representation of the Veteran and the Veteran entered another VA Form 21-22 in favor of KDVA; however, such appointment was never signed or acknowledged by the service organization.  Therefore, it is not valid and the Veteran is considered unrepresented in this matter.

The Board notes that additional VA treatment records, dated to September 2016, have been added to the file since the issuance of the most recent supplemental statement of the case in August 2016; however, the Board finds that such records are not relevant to the Veteran's claim as they do not pertain to whether his current hypertension is related to service or a service-connected disability.  In this regard, such records reflect a current diagnosis of hypertension and ongoing treatment of such, which is redundant of evidence previously considered by the AOJ.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  Additionally, in November 2016, the Veteran stated that he has no other information or evidence submit to VA in support his claim and asked the Board to decide his claim as soon as possible.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2015).  38 U.S.C.A. § 7107 (a)(2)(West 2014).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an August 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in August 2013 and July 2015 with addendum opinions in December 2015, April 2016, and August 2016.  As discussed in the May 2015 and March 2016 remands, the Board finds that the August 2013, July 2015, and December 2015 opinions regarding the etiology of the Veteran's hypertension are inadequate to decide the claim as such fail to fully address the Veteran's contentions and provide an adequate rationale.  The Board finds, however, that the April 2016 and August 2016 addendum opinions are adequate to decide the claim as they considered all of the pertinent evidence of record, to include the Veteran's statements and medical literature submitted by the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran and his spouse also offered testimony before a DRO in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the August 2015 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the type and onset of symptoms of the Veteran's hypertension as well as his contention that his service-connected psychiatric disability caused or aggravated such disease.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the Veteran and his wife's testimony, the DRO referred the matter back to the VA examiner for further opinion in December 2015.  Additionally, upon the Board's review in March 2016, the matter was remanded in order to obtain another etiological opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the May 2015 and March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2015, the Board directed that the Veteran be afforded a DRO hearing, if he so desired one, as well as a VA examination so as to address whether his hypertension is caused or aggravated by his service-connected psychiatric disability.  Thereafter, the Veteran was afforded a DRO hearing in August 2015, and a VA examination was conducted in July 2015 with an addendum opinion rendered in December 2015.  In March 2016, the Board again remanded the matter to obtain an addendum opinion addressing the etiology of the Veteran's hypertension.  Thereafter, the  AOJ obtained addendum opinions from a physician in April 2016 and a psychologist in August 2016.  The Board finds that the April 2016 and August 2016 addendum opinions are adequate to decide the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2015 and March 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws & Regulations Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Initially, the Board notes that the Veteran does not contend, and the evidence does not suggest, that his hypertension had its onset during service or within one year thereafter, or is otherwise directly related to service.  See, e.g., Statement, Veteran (August 20, 2010).  To that end, during service, the Veteran's blood pressure was measured on seventeen separate occasions, none of which meet the criteria for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Additionally, the Veteran denied past or present high blood pressure on a dental questionnaire (February 11, 1991) and hypertension on separation from service (January 22, 1992).  Rather, the Veteran himself reports that he was initially diagnosed with hypertension in September 2007 and post-service treatment records confirm such a diagnosis in March 2008, more than 15 years after separation from service.  See, e.g., Prison treatment record (March 28, 2008).  Accordingly, service connection is not warranted on a direct or presumptive basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Rather, the Veteran contends that his current hypertension is caused or aggravated by his service-connected unspecified depressive disorder with anxious distress.  Specifically, he asserts that such disability resulted in poor impulse control that led to over-eating, which, in turn, led to his hypertension.  See, e.g., DRO hearing (August 2015).  To support his assertion, the Veteran submitted four medical treatise articles in October 2015.  However, the Board finds that the probative evidence is against his claim.

Specifically, in April 2016, a VA physician opined that none of the four medical articles support the Veteran's contention that his hypertension is proximately due to his service-connected psychiatric disability.  The physician explained that all four articles generally discuss a connection between mental and physical illnesses.  The physician noted that one article mentions that those with mental illness have a propensity toward poor diet due to lack of self-discipline.  However, the physician explained that none of the articles address a correlation between mental illness and hypertension, let alone poor diet choices and hypertension.

The April 2016 VA physician concluded that it is less likely than not that the Veteran's hypertension is secondary to his service-connected psychiatric disability.  The physician explained that benign essential/idiopathic hypertension accounts for approximately 95 percent all hypertension cases, while the remaining 5 percent of hypertension cases are secondary hypertension.  The physician reported that an online, peer-reviewed medical reference (UptoDate.com) listed the following disorders as causes of secondary hypertension: renovascular disease, primary kidney disease, primary aldosteronism, obstructive sleep apnea, pheochromocytoma, Cushing's syndrome, coarctation of the aorta, endocrine disorders, and chemotherapeutic agents.  The physician emphasized that the Veteran's psychiatric disorder is not recognized as a cause of secondary hypertension.  The physician further explained that, since mood disorders are not a cause of secondary hypertension, it does not matter when the Veteran's mood disorder was diagnosed.  The physician deferred to a VA psychologist the question of whether the Veteran's service-connected psychiatric disorder caused impulse control that resulted in overeating.

In August 2016, a VA psychologist who examined the Veteran in July 2015 explained that, while the Veteran has endorsed problems with poor impulse control and over-eating in pursuit of his service connection claim, his treatment records show that these symptoms have not been significant components of his service-connected psychiatric disability.  The psychologist highlighted that the Veteran reported decreased appetite and weight loss during his July 2015 VA examination. The psychologist concluded that the Veteran's psychiatric disability does not cause or aggravate his current hypertension because he does not have mental health symptoms that are noteworthy to the development or exacerbation of hypertension.

The April 2016 and August 2016 addendum opinions were rendered by medical professionals (a physician and a psychologist, respectively) who reviewed the evidence of record, including the Veteran's contentions and submitted medical literature, and supported their conclusions with reasoned analysis and who are competent through education, training, and experience to offer medical opinions.  Their medical opinions are afforded great probative weight because they are factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board further finds highly probative the April 2016 VA physician's finding that the Veteran's psychiatric disability is not a medically accepted cause of hypertension and that the Veteran's submitted medical articles do not relate his psychiatric disability to hypertension.  The Board also finds highly probative the August 2016 VA psychologist's opinion that overeating has not been a significant component of the Veteran's psychiatric disorder.  In this regard, the Board notes that such opinion is consistent with other medical evidence of record.  Specifically, while the Veteran has a well-documented history of impulse control, it is almost exclusively associated with violence, particularly towards women and his son, see, e.g., VA examination (September 2004; May 2007).  Additionally, treatment records do not show any evidence of overeating or inability to monitor or control diet or food intake.  In fact, the Veteran endorsed loss of appetite during the July 2015 VA psychiatric examination.  The Board finds that such findings and reports are more credible than the Veteran's statements submitted for the purpose of service connection, particularly as the former are consistent with the other evidence of record, which is void of evidence of overeating and instead shows a loss of appetite and weight loss.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F. Supp.2d 696, 702 (V.I. 2003)(noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

The Board considered Veteran's contentions that his hypertension is related to his service-connected psychiatric disability.  Generally, competent medical evidence is required to support a claim of secondary service connection as the effect one disability has upon another involves complex medical issues.  See Waters, 601 F.3d 1274.  The Board finds this to be especially true in the instant case as the question of the impact that a psychiatric disorder has on the cardiovascular-renal system to be medical in nature as such goes beyond the scope of lay observation.

Here, the Veteran contends that he is competent to render a complex medical opinion to this effect because he was trained as a Navy Medic (during his service from January 1991 to January 1992) and he worked in a VA  hospital for two years.  See DRO hearing (August 2015).  The Board, however, finds that the Veteran lacks the medical expertise needed to render the complex medical opinion required in this case.  First, the April 2016 VA examiner, a physician, reported that, although the Veteran has some occupational medical background, he does not have the training or experience that would qualify him to make competent diagnoses of complex medical conditions.  Second, there is no evidence that the Veteran has any experience treating or diagnosing psychiatric disorders, let alone identifying their impact on physical disorders, or hypertension.  Here, the April 2016 VA examiner, a physician with extensive experience treating such disorders in public and private practice, found that the intricacies presented in this case required the expertise of a physician and a psychologist.  In sum, the Board concludes that the Veteran lacks the requisite medical training and experience to provide a competent opinion regarding whether his current hypertension is proximately due to or aggravated by his service-connected psychiatric disability.  As such, his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board has also considered the medical treatise articles the Veteran submitted in support of his claim.  As an instant matter, the Board again finds highly probative the April 2016 physician's opinion that none of the four medical articles support the Veteran's contention that his hypertension is proximately due to his service-connected psychiatric disability.  In this regard, the physician explained that all four articles generally discuss a connection between mental and physical illnesses, and that one article mentions that those with mental illness have a propensity toward poor diet due to lack of self-discipline.  However, the physician explained that none of the articles address a correlation between mental illness and hypertension, let alone poor diet choices and hypertension

Furthermore, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, the treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this regard, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical articles submitted by the Veteran only provides general information as to the relationship between mental and physical illnesses, and that those with mental illness have a propensity toward poor diet due to lack of self-discipline.  However, they are not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the Veteran's psychiatric disability and hypertension with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

Based on the foregoing, the Board finds that the Veteran's hypertension is not caused or aggravated by his service-connected unspecified depressive disorder with anxious distress.  Therefore, service connection on a secondary basis not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected unspecified depressive disorder with anxious distress, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


